DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 5-20 are pending, claims 2-4 having been cancelled and claims 16-20 having been withdrawn.  Applicant’s response dated December 3, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 5-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s amendments to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Kube on March 5, 2021.
The application has been amended as follows:
 Please cancel claims 16-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent No. 6,660,102 to Jeutter and U.S. Patent App. Pub. No. 2010/0255260 to Lee et al.
Jeutter and Lee are discussed in the previous Office Action.  Applicant’s arguments dated December 3, 2020 have been fully considered and are persuasive.  As discussed in Applicant’s arguments, Jeutter does not disclose that the coating includes a rare earth silicate.  The cited prior art does not disclose a method comprising: removing a portion of a coating using an abrasive material or a liquid jet, wherein the coating comprises a rare earth silicate, and wherein the coating is on a substrate comprising a ceramic or ceramic matrix composite; after removing the portion of the coating using the abrasive material or the liquid jet, contacting the coating with a liquid comprising an active species, wherein the active species comprises a mineral acid, and wherein the mineral acid comprises at least one of hydrochloric acid (HC1), nitric acid (HNO3), phosphoric acid (H3PO4), hydrobromic acid (HBr), hydroiodic acid (HI), sulfuric acid (H2SO4), or sulfamic acid (H3NSO3); and working the coating to cause removal of at least a portion of the coating.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1 and 5-15 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714